DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is in response to the Amendment filed on 8/3/2022. 
3.	Claims 21-40 are pending. 
Response to Arguments
4.	Applicant’s arguments with respect to the newly introduced claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,949,756. Although the claims at issue are not identical, they are not patentably distinct from each other because  they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention. For example in independent claim 21 of current invention all components or features are also shown in the patent claim 1. But claim 21 of the current invention simply omits portions of the claimed feature or components from claim 21.  For example  side by side comparison of current claim 21 and claim 1 of the patent illustrates the minor or obvious difference.  On the other hand, the limitations of dependent claims 22-40 clearly maps to dependent claims 2-20, respectively.
 

 
17/196,593
US 10,949,756
21. (New) A system of storing, programming, and instantiating configurable electronic characters on electronic channels, the system comprising: 

 a computer system comprising:

 a storage device that stores a plurality of configurable electronic characters , the plurality of configurable electronic characters comprising at least a first electronic character, wherein each electronic character is programmable by one or more of a plurality of customization rules that specify a custom behavior or content of each electronic character upon instantiation; 


one or more physical processors programmed by computer program instructions that, when executed, cause the computer system to: 

generate a customization interface comprising a selectable listing of the plurality of configurable electronic characters and a plurality of customization options for customizing a selected one of the plurality of configurable electronic characters; 
provide the customization interface to a user device; 

receive, from the user device, a selection of the first electronic character, at least a first customization option from among the plurality of customization options, and a first condition; 



generate a first customization rule based on the first customization option and the first condition;

store, in association with the first electronic character, the first customization rule; 


receive, from the user device, an indication that the first condition has been satisfied; 

and responsive to receiving the indication that the first condition has been satisfied, transmit, to the user device, information that causes the first electronic character to be SMRH :4869-0228-5869.1-2-Application No.: 17/196,593Docket No.: 82JB-330457 instantiated via the user device and causes the first electronic character to exhibit the behavior or content specified by the first customization rule.
1. A system of storing, programming, and instantiating configurable electronic characters on electronic channels, the system comprising: 

a computer system comprising: 

a storage device that stores a plurality of configurable electronic characters each received from a third party entity, the plurality of configurable electronic characters comprising at least a first electronic character from a first entity and a second electronic character from a second entity, wherein each electronic character is programmable by one or more of a plurality of customization rules that specify a custom behavior or content of each electronic character upon instantiation; 
one or more physical processors programmed by computer program instructions that, when executed, cause the computer system to: 

generate a customization interface comprising a selectable listing of the plurality of configurable electronic characters and a plurality of customization options for customizing a selected one of the plurality of configurable electronic characters; 
provide the customization interface to a third entity different than the first entity and the second entity;

 receive, from the third entity, a selection of the first electronic character, at least a first customization option from among the plurality of customization options, and a first condition that, upon satisfaction, causes the first electronic character to be customized according to the first customization option; 
generate a first customization rule based on the first customization option and the first condition;

store, in association with the first electronic character, the first customization rule and an identification of the third entity;  

receive, from a user device, an indication that the first condition has been satisfied; and 

transmit, to the user device, information that causes the first electronic character to be instantiated via the user device and causes the first electronic character to exhibit the behavior or content specified by the first customization rule.
Dependent claims 22-40
Dependent claims 2-20


CONCLUSION

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.

 /TADESSE HAILU/ Primary Examiner, Art Unit 2173